We cannot agree with what is said in the majority opinion holding Charles Abbott and Sarah Stevens to be qualified voters of Frederick township in Schuyler county. July 5, 1937, Charles Abbott moved from Frederick with his parents to Beardstown. Later he was married, and July 5, 1938, he and his wife established a home in Beardstown, separate and apart from the residence of his parents. He was then the head of a household and by such act abandoned all claim to his former residence in Frederick. In *Page 46 
December, 1938, after he and his wife separated, he returned to the home of his parents in Beardstown and resided there until February, 1939, when he returned to Frederick. From July 5, 1938, to the date of his return to Frederick, he had no abode in Frederick and to become a qualified voter in that county, a ninety-day residence was required. He did not meet this qualification at the time of the election.
Sarah Stevens resided in Beardstown with her husband until May, 1938. From that date until the election, they did not reside together but it does not appear from the evidence that their relations were adverse. In law, the residence of the husband is the residence of the wife and will so continue until it is shown they are living separate and apart and their relations adverse.Stevenson v. Baker, 347 Ill. 304; Cooper v. Beers, 143 id. 25.
Neither can we agree with the majority opinion holding George and Elizabeth Rayburn and Leo and Margaret Walters were not qualified voters in Frederick township. The evidence of the intention of the Rayburns and Walters to return to Frederick and make that place their home is in all essentials the same as the intent expressed by other voters whose votes were questioned by appellant, and yet the majority opinion holds one group disqualified and the other qualified, the only difference being that the Rayburns and Walters did not have an interest in real estate in Frederick, a house to which they could return or a relative residing in Frederick who proposed they might reside with them. Such a distinction injects a new qualification into the requirements of the statute and is contrary to the holdings of this court in Widmayer v. Davis, 231 Ill. 42; Kreitz v.Behrensmeyer, 125 id. 141. *Page 47